Citation Nr: 1032354	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  10-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran testified before the undersigned Acting Veterans Law 
Judge at a June 2010 hearing conducted via videoconference.  A 
transcript of the hearing is of record.  Additional evidence was 
received by the Board in July 2010 along with the Veteran's 
waiver of agency of original jurisdiction consideration.

Clarification of Issue on Appeal

The Board notes the Veteran's claim of service connection for 
type II diabetes mellitus was previously denied by an unappealed 
RO decision dated January 2004.  However, following a June 2007 
claim to reopen, the Veteran's service personnel records were 
associated with the claims folder.  As these relevant service 
department records were not part of the claims file at the time 
of the January 2004 denial, the Veteran's claim for service 
connection for type II diabetes mellitus will be reconsidered 
notwithstanding the requirement that new and material evidence be 
submitted.  See 38 C.F.R. § 3.156(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he is entitled to service connection for 
type II diabetes mellitus as secondary to in-service herbicide 
exposure.  Specifically, he contends that he was exposed to Agent 
Orange while stationed on the USS ANNAPOLIS in Vietnam.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on 
May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.307(a)(6)(iii) (2009).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1187-94 
(Fed. Cir. 2008) (upholding VA's regulation and interpretation 
thereof regarding service in Vietnam).

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, Type II 
diabetes mellitus shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

Service connection for diabetes mellitus was denied in the 
instant case because the RO determined the Veteran did not serve 
"in country" in Vietnam and that the receipt of the Vietnam 
Service Medal was not dispositive of the issue of service in 
Vietnam.

The Veteran has indicated that, while serving on the USS 
ANNAPOLIS, the ship docked at Da Nang, at which point he got off 
the ship to perform various duties.  Furthermore, the Veteran 
asserts that in June 1967, he waited on shore while the ship was 
docked at Da Nang for transport to the United States.  Finally, 
the Veteran asserts his ship was routinely within 100 yards of 
shore, thereby leading to exposure to herbicides.

In light of the Veteran's statements that he stepped foot on 
shore while his ship was docked at Da Nang, and that the ship ran 
within 100 yards of shore, the Board finds that the AOJ should 
attempt to obtain copies of the deck logs of the USS ANNAPOLIS to 
determine if the ship docked at Da Nang prior to his transport to 
the United States in June 1967 or if the USS ANNAPOLIS served 
within the inland waterways of the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.	Appropriate action should be taken to 
obtain copies of the deck logs of the USS 
ANNAPOLIS for the period May 1, 1967, to 
June 21, 1967.  In addition, the service 
department should be asked to (1) confirm 
whether the USS ANNAPOLIS served within 
the inland waterways of the Republic of 
Vietnam during the period from June 1966 
to July 1967 or docked at Da Nang prior to 
the Veteran's transport to the United 
States in June 1967 and (2) verify whether 
the Veteran was exposed to herbicides 
during the above time period.  All 
requests and responses received should be 
associated with the claims file.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


